DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jehle (US 3,705,500).
	Per claim 15, Jehle teaches a system comprising a railcar (“railroad car”, col. 3, line 2); a tank (14) positioned within the railcar, the tank configured to store a fluid (“liquid nitrogen”, col. 3, lines 25-26) under a first pressure and at a first temperature, the first pressure greater than atmospheric pressure (the fluid is inherently at a first pressure and temperature and further, the pressure is inherently greater than atmospheric pressure since the fluid is liquid nitrogen and nitrogen at atmospheric pressure is gaseous); a valve (16); a controller (19)  configured to open the valve such that a portion of the fluid from the tank (14) travels from the tank (14) and through the 
an atomizer (22a) configured to spray the gas into the railcar (“railroad car”, col. 3, line 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jurewicz et al. (US 5,699,670) in view of Tyree Jr. (US 4,498,306).
	Per claim 1, Jurewicz teaches a system comprising: a tank (6), the tank configured to store a fluid (5) under a first pressure and at a first temperature (i.e. the 
	However, Tyree teaches a system comprising a railcar (see figure 8) and a tank (83) positioned within the railcar (see figure 8) for precise temperature control within the railcar (col. 2, lines 26-27).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a railcar and a tank positioned within the railcar, as taught by Tyree in the invention of Jurewicz, in order to advantageously provide precise temperature control within the railcar (col. 2, lines 26-27).
	Per claim 2, Jurewicz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jurewicz, as modified, teaches the valve (13) but fails to explicitly teach wherein the valve is an electromagnetic valve.  However, the 
	Per claim 3, Jurewicz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jurewicz, as modified, teaches a probe (92) configured to measure a temperature of an interior of a space, wherein the controller (80) is configured to open the valve in response to the measured temperature exceeding a threshold (col. 5, lines 50-55), and the railcar (see figure 8 of Tyree).
	When the Tyree railcar is combined with the probe configured to measure the temperature of the interior space of Jurewicz, as modified, the result is a probe configured to measure a temperature in an interior of the railcar, wherein the controller is configured to open the valve in response to the measured temperature exceeding a threshold, as claimed.
	Per claim 6, Jurewicz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jurewicz, as modified, teaches wherein the heat exchanger (12) is further configured to direct the gas to outside the railcar (via 38).
Per claim 8, Jurewicz, as modified, teaches all the limitations of claim 1 and claim 8 contains similar limitations as claim 1.  Therefore, claim 8 is rejected for similar reasoning as claim 1.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be 
Per claim 9, Jurewicz, as modified, teaches all the limitations of claim 2 and claim 9 contains similar limitations as claim 2.  Therefore, claim 9 is rejected for similar reasoning as claim 2.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.
Per claim 10, Jurewicz, as modified, teaches all the limitations of claim 3 and claim 10 contains similar limitations as claim 3.  Therefore, claim 10 is rejected for similar reasoning as claim 3.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.
Per claim 13, Jurewicz, as modified, teaches all the limitations of claim 6 and claim 13 contains similar limitations as claim 6.  Therefore, claim 13 is rejected for similar reasoning as claim 6.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.
Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jurewicz et al. (US 5,699,670) in view of Tyree Jr. (US 4,498,306) as applied to the claims above and further in view of  Garlov et al. (US 6,345,509).
Per claim 4, Jurewicz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jurewicz, as modified, teaches the railcar (see figure 8 of Tyree) and the valve (13 of Jurewicz) fails to explicitly teach a switch configured to detect whether a door of the railcar is open, wherein the controller is configured to close the valve in response to the switch detecting that the door of the railcar is open.
	However, Garlov teaches a cooling system wherein a switch (col. 4, lines 9 of Garlov) is configured to detect whether a door is open, wherein a controller (60)  is configured to close a valve in repose to the switch detecting that the door is open (“Also, a switch (not shown) could be optionally provided which senses when the rear door 24 is open/closed. When the door is open, the valves 36 would automatically be held 
	When the Garlov switch configured to detect whether the door is open, wherein the controller is configured to close the valve in response to the switch detecting the door is open is combined with the railcar, the result is a switch configured to detect whether a door of the railcar is open, wherein the controller is configured to close the valve in response to the switch detecting that the door of the railcar is open, as claimed.
Per claim 11, Jurewicz, as modified, teaches all the limitations of claim 4 and claim 11 contains similar limitations as claim 4.  Therefore, claim 11 is rejected for similar reasoning as claim 4.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jurewicz et al. (US 5,699,670) in view of Tyree Jr. (US 4,498,306) as applied to the claims above and further in view of  Lee (US 2006/0065004).
Per claim 5, Jurewicz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jurewicz, as modified, fails to explicitly teach wherein the controller is configured to open the valve in response to a determination that a refrigeration unit in the railcar failed.
	However, Lee teaches a cooling system wherein a controller (“control logic”, para. 0034) is configured to open a valve (24j of Lee) in response to a determination that a refrigeration unit has failed (para. 0034 of Lee) () for maintaining proper system pressure (para. 0034).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller configured to open a valve in response to a determination that a refrigeration unit has failed, as taught by Lee in the invention of Jurewicz, as modified, in order to advantageously maintain proper system pressure (para. 0034), thereby inhibiting damage to the system.
	When the Lee controller configured to open the valve in response to the determination that the refrigeration unit has failed is combined with the railcar of Jurewicz, as modified, the result is the controller is configured to open the valve in response to a determination that a refrigeration unit in the railcar failed, as claimed.
 Per claim 12, Jurewicz, as modified, teaches all the limitations of claim 5 and claim 12 contains similar limitations as claim 5.  Therefore, claim 12 is rejected for similar reasoning as claim 5.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed .
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jurewicz et al. (US 5,699,670) in view of Tyree Jr. (US 4,498,306) as applied to the claims above and further in view of  Martin (US 5,069,039).
	Per claim 7, Jurewicz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Jurewicz, as modified, fails to explicitly teach teaches comprising a pressure regulator configured to adjust a pressure of the portion of the fluid from the tank.
	However, Martin teaches a refrigeration system including a pressure regulator (220) configured to adjust a pressure of a portion of fluid from a tank for maintain proper pressure within the system (col. 4, lines 65-69 of Martin).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pressure regulator to adjust a pressure of a portion of fluid from a tank, as taught by Martin in the invention of Jurewicz, as modified, in order to advantageously maintain proper pressure within the system (col. 4, lines 65-69), thereby inhibiting damage to the system.
Per claim 14, Jurewicz, as modified, teaches all the limitations of claim 7 and claim 14 contains similar limitations as claim 7.  Therefore, claim 14 is rejected for similar reasoning as claim 7.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device .
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jehle (US 3,705,500).
	Per claim 16, Jehle meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Jehle teaches the valve (16) but fails to explicitly teach  wherein the valve is an electromagnetic valve.
	However, the examiner takes OFFICIAL NOTICE that electromagnetic valves are old and well known in refrigeration systems to automatically control the flow of refrigerant through the system.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the valve be an electromagnetic valve is order to advantageously automatically control the flow of refrigerant through the system.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jehle (US 3,705,500) in view of Jurewicz et al. (US 5,699,670).
	Per claim 17, Jehle meets the claim limitations as disclosed in the above rejection of claim 15. Further, Jehle fails to explicitly teach a probe configured to measure a temperature in an interior of the railcar, wherein the controller is configured to open the valve in response to the measured temperature exceeding a threshold.
	However, Jurewicz teaches a probe (92) configured to measure a temperature of an interior of a space, wherein a controller (80) is configured to open a valve in response to the measured temperature exceeding a threshold (col. 5, lines 50-55) for .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jehle (US 3,705,500) in view of Garlov et al. (US 6,345,509).
Per claim 18, claim 18 recites similar limitations as claim 4 and is rejected in a similar manner.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jehle (US 3,705,500) in view of Lee (US 2006/0065004).
	Per claim 19, claim 19 recites similar limitations as claim 5 and is rejected in a similar manner.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jehle (US 3,705,500) in view of Martin (US 5,069,039).
	Per claim 20, claim 20 recites similar limitations as claim 7 and is rejected in a similar manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763